PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_05_FR.txt. 88
OPINION DISSIDENTE DE M. PESSOA.

J'ai voté pour l’incompétence de la Cour.

L'article 26 du Mandat pour la Palestine est ainsi conçu :

«Le Mandataire accepte que tout différend, quel qu’il soit,
qui viendrait à s'élever entre lui et un autre Membre de la
Société des Nations, relatif à l'interprétation ou à l'application
des dispositions du mandat et quineserait pas susceptible d’être
réglé par des négociations, soit soumis à la Cour permanente
de Justice internationale prévue par l’article 14 du Pacte
de la Société des Nations. »

. Le Gouvernement hellénique prétend que la réclamation Mavrom-
matis est un différend relatif à l'interprétation et à l'application
de l’article rz du Mandat, et, par conséquent, tombe sous la compé-’
tence de la Cour. .

Mais, pour que l'intervention de la Cour soit légitime, il n’est pas
suffisant qu’il s'agisse d’une question relative à l'interprétation et
à l'application du Mandat ; il faut encore, ainsi que l’on déduit de
l’article 26, que le litige se soit établi entre deux Etats et ne soit pas
susceptible d’être résolu moyennant des négociations diplomatiques.
L’impossibilité de la solution diplomatique peut être démontrée, soit
par la nature même du conflit, soit par la non-réussite des négo-
ciations.

Ces deux conditions sont aussi substantielles. La première s’at-
tache intimement à la nature de la Cour, à sa fonction spécifique,
à sa mission internationale. Tribunal d’Etats, la Cour ne peut être
appelée à protéger des droits individuels, mais seulement des droits
d'États. L'autre condition traduit le respect qui est dû à la sou-
veraineté des nations. Nations souveraines, elles ont le droit pri-
mordial de résoudre entre elles leurs dissensions, et l'intervention
d'une autorité étrangère n’est compréhensible que lorsque cette
solution n’est pas réalisable.

Or, aucune de ces deux conditions ne se trouve dans le cas soumis
à la Cour.
Mavrommatis a obtenu du Gouvernement ottoman, de I9II
89 ARRÊT N° 2. — OPINION DISSIDENTE DE M. PESSOA

à 1914, certaines concessions et prétend que, en 1921, le Gouver-
nement britannique, en sa qualité de Mandataire dans la Palestine,
les a violées. Mavrommatis a réclamé ; et, depuis lors, il a débattu
personnellement et directement ses droits avec le Gouvernement

anglais.
Ce n’est que le 22 décembre 1922 que le Gouvernement hellénique
intervient. Mais il intervient .... dans quel but ? Pour faire sienne

la réclamation Mavrommatis et négocier sa solution ? Nullement ;
il intervient à peine pour transmettre au Foreign Office une lettre
de Mavrommatis dans laquelle, après avoir fait au Gouvernement
grec un récit minutieux de ses réclamations, il se disait disposé à
faire appel à la Société des Nations. |

En voici la preuve:

«I am therefore obliged to appeal to the Tribunal of the League
of Nations provided for by Article 311 and 312 of the Treaty toge-
ther with the first paragraph of Article 287, and to pray to take the
necessary steps to bring my case before the Competent Authority
so that, as soon as possible, consideration may be given to my
request. »

(Lettre de l’Agent hellénique au Greffier de la Cour,
en date du 26 mai, page 6.)

Le Foreign Office répondit que l’affaire se trouvant confiée au
ministére des Colonies, il serait bien plus facile et plus rapide de
traiter directement avec lui:

‘«.... I understand that the Colonial Office are still in corres-
pondence with this gentleman’s Solicitors in this matter.

«In the circumstances it appears to me quite unnecessary for
this Department to intervene, as matters can be settled much more expe-
ditiously and satisfactorily by means of direct discussion between
the Colonial Office and M. Mavrommatis’ solicitors, who are parties
principally concerned and who possess first-hand knowledge of the
points at issue.» (Idem, page 8.)

Et c’est tout.

Jusqu'ici, il n’y a donc pas eu de négociations entre les deux
Etats.

Après cette date, il y eut encore deux interventions du Gouver-
nement grec.

La première, c’est la lettre du 27 janvier 1923. Mais, dans cette
go ARRÊT N° 2. — OPINION DISSIDENTE-DE M. PESSÔA

lettre, la Grèce n’expose pas encore sa prétention ; elle ne discute
pas non plus les raisons opposées par l’Angleterre ; elle se borne
à demander au Gouvernement britannique quel est son avis au
sujet des réclamations Mavrommatis :

«After these explanations I hope you will be able to kindly see
your way to inform me what is the view of His Majesiy’s Govern-
ment on the maiter, and venture to hope that a setilement will be pos-
sible in the near future. » ( Idem, page 8.)

L'autre intervention est la lettre du 26 janvier 1924. On
croit que, cette fois, le Gouvernement hellénique va déclarer
qu'il prend sur lui la défense de son ressortissant et énumérer ses
titres, prouver ses droits, discuter les raisons du ministére des Colo-
nies .... Rien de cela ; la Grèce persiste encore à demander l'avis
du Gouvernement britannique et porte à sa connaissance que les
avocats de Mavrommatis (les avocats de Mavrommatis et non
pas le Gouvernement hellénique) suggèrent l’idée d’un tribunal
d'arbitrage :

«In these circumstances, I should be grateful to you if you
could see your way to letting me know the views of His Majesty's
Government on the matter, and whether, in their opinion, M. Mavrom-
matis’ claim could not be satisfactorily met.

«I have the honour to add that M. Mavrommatis’ solicitors
suggested that he would be prepared to submit—should such a course
be agreeable to His Majesty’s Government—the examination
of the matter to a Court of Arbitration.» (Idem, page 10.)

Jusqu'ici, nous n’avons encore, par conséquent, aucun différend
ni aucune négociation entre Etats.

Continuons.

L’Angleterre répondit le 1° avril que son intention était de
reconnaitre les droits de Mavrommatis en ce qui concerne le contrat
de Jérusalem, mais non pas les concessions de Jaffa et du Jour-
dain. Et elle exposa ses raisons. On devait s’attendre a ce que, la
curiosité du Gouvernement. grec satisfaite, les intentions du Gou-
vernement britannique connues, la Grèce se décidât enfin à dire
aussi ce qu'elle en pensait, à déduire ses fondements de droit ou
d'équité et à réfuter ceux qui lui étaient opposés. Il est possible
que, devant ces fondements, le Gouvernement anglais eût décidé,
sinon d'abandonner les siens, tout au moins de les modifier. Que de
gl ARRET N° 2. — OPINION DISSIDENTE DE M. PESSOA

-fois, pour des motifs de courtoisie ou pour des considérations d’une
autre espèce, une nation fait à une autre des concessions qu'elle
ne ferait pas à un ressortissant de cette dernière !

Eh bien ! une fois encore, la Grèce.n’a rien dit sur sa manière
de considérer les concessions Mavrommatis ; elle n’a formulé non
plus aucune prétention à ce sujet ; elle a tout simplement écrit
une lettre au Gouvernement anglais pour lui annoncer qu’elle allait
le traduire devant la Cour internationale de Justice !

Voila les faits. Sera-t-il possible d'affirmer devant leur évidence
qu'il y a eu un différend entre la Grèce et 1’ Angleterre sur les conces-
sions Mavrommatis et que, pour le résoudre, il y a eu des négocia-
tions entreles deux Gouvernements ?

La négociation, c’est le débat, le discussion entre des représen-
tants d'intérêts contraires, discussion en laquelle chacun présente
ses raisons et conteste celles de l’autre. Or, qu’on me montre un
document, un seul, où la Grèce ait exposé ses prétentions, en en
alléguant les raisons justificatives. Il n’existe point. Qu’on me dise,
au moins, quelles sont ces prétentions, quelles sont ces raisons ?
Personne ne le sait. |

Il est certain que le Droit international n’établit pas de formules
protocolaires pour les négociations ; mais, pour en reconnaître
l'existence, il exige naturellement qu’elles aient eu lieu sous une
forme quelconque. Or, dans le cas actuel, nous ne nous trouvons
pas devant des négociations qui aient eu une forme quelconque :
nous sommes devant la complète absence de négociations.

On doit remarquer encore que, ex vi de l’article 26 du Mandat,
pour que la question appartienne au domaine de la Cour, il ne suffit
pas qu’il y ait eu des négociations entre les deux Gouvernements ;
il est encore indispensable ou que le conflit, par sa propre nature,
ne soit pas susceptible d’une solution diplomatique, ou, dans le
cas contraire, que les négociations n’aient pas réussi. L’exigence de
ces négociations est, ainsi que je l’ai déjà fait noter, un hommage
rendu à la souveraineté des nations. Le principe, c’est que tous les
différends doivent. être résolus entre les nations intéressées elles-
mêmes. L'autorité de la Cour ne peut intervenir que lorsque cette
solution est reconnue comme impossible.

Or, le litige n’est évidemment pas de ceux qui ne puissent être
décidés par la voie diplomatique, et, en admettant que des négocia-
tions aient eu lieu, où trouve-t-on la preuve que cette impossibilité
se soit manifestée ?
92 ARRÊT N° 2. — OPINION DISSIDENTE DE M. PESSOA

On dit que l'Angleterre, dans sa réponse au Gouvernement grec,
a tout de suite déclaré que sa manière de considérer l’affaire était
irréductible. |

Qu'on m'excuse .... mais cela n’est pas exact. L’Angleterre
a dit qu’elle reconnaissait les droits de Mavrommatis en ce qui con-
cerne Jérusalem ; qu'elle n’était pas à même (prepared, dit le texte
anglais) de reconnaître la concession de Jaffa, et qu’elle niait celle
du Jourdain. La seule réclamation qu’elle a contestée d’une manière
positive, fut donc celle du Jourdain ; et méme dans ce cas, elle se
basait sur Vinexistence d’un document ; elle changerait peut-
être d’avis, si ce document lui était présenté :

« The Jerusalem concessions, as M. Mavrommatis’ solicitors
have been informed, are the only ones which His Majesty s Govern-
ment are prepared to recognize, subject to the production of the
original signed copies of the documents and to their being found
in order, since they alone arose out of an agreement entered into
with the Ottoman Government before October 2gth, 1914 . ...

« The Jaffa concessions were signed at a date subsequent to
October 20th, 1914, and, as M. Mavrommatis has already been
informed, His Majesty’s Government are not prepared to recognize
that he possesses any right in respect of them....

« In regard to the third group, the Jordan concessions, no conces-
sionary contract was actually completed or signed and M. Mavrom-
matis has already been informed that His Majesty’s Government
do not recognize he has any rights in this area whatsoever. » ( Idem,

pp. 12-13.)

Où trouve-t-on, alors, l’opposition irréductible de Angleterre ?

Devant les faits que je viens d’exposer, il me semble évident
que l’affaire Mavrommatisn’est nullement un litige entre deux Etats.

La Grèce a le droit de prendre à sa charge les réclamations de
ses ressortissants et cela est, 4 mon avis, suffisant pour donner a
la réclamation Mavrommatis un caractére international: mais
la vérité, c’est que la Grèce, jusqu'au moment où elle s’est présentée
devant la Cour, n’avait dit ni ce qu’elle pensait ni ce qu’elle désirait
en ce qui concerne les concessions Mavrommatis ; elle n’avait
ni expliqué la nature de ces concessions, ni dit la valeur et l’étendue
qu'elle leur accordait ; elle n’avait dit non plus les raisons juridiques
qui les protègent ni montré la non-raison de l’opposition anglaise.
93 ARRÊT N° 2. — OPINION DISSIDENTE DE M. PESSÔA

Il résulte, en second lieu, des faits exposés, qu'il n’y a eu aucune
négociation entre les deux gouvernements sur ces réclamations :
le Gouvernement grec a demandé au Gouvernement britannique
quel était son point de vue sur les contrats Mavrommatis ; le Gou-
vernement britannique lui a dit de quelle façon il considérait chacun
des contrats ; le Gouvernement hellénique ne lui a pas répliqué.

On conclut, finalement, des faits exposés qu’on n’a d'aucune
façon prouvé l'impossibilité de résoudre le conflit par voie diplo-
matique.

Or, en vertu de l’article 26 du Mandat, la Cour n’est compétente
que lorsque ces conditions se présentent simultanément : si le diffé-
rend a lieu entre deux Etats et s'il n’est pas susceptible d’être réglé
par des négociations.

Mais ces conditions ne se trouvent pas dans la question soumise
à la Cour par le Gouvernement hellénique.

Donc, la Cour n’est pas compétente pour la juger.

(Signé) Epiracio PEss6a.
